                 Case 18-12491-CSS               Doc 1946        Filed 07/29/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          :      Chapter 11
                                                                :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                              Case No. 18-12491 (CSS)
                                                                :
                  Debtors.                                      :      (Jointly Administered)
                                                                :
                                                                :      Related Docket No. 1821
--------------------------------------------------------------- x


              FEE EXAMINER’S FINAL REPORT ON THE SECOND INTERIM
                FEE APPLICATION OF CROWE LLP FOR ALLOWANCE OF
               COMPENSATION AND FOR REIMBURSEMENT OF EXPENSES
               AS AUDIT AND TAX ADVISORS TO THE DEBTORS FOR THE
             PERIOD FROM DECEMBER 14, 2018 THROUGH OCTOBER 15, 2019

 On December 10, 2018, the Court2 issued an order (the “Order”) [Docket No. 274] appointing M.
 Jacob Renick of M. J. Renick & Associates LLC as the fee examiner (the “Fee Examiner”) in the
 above-captioned cases. The Order states, in part, that, “unless otherwise ordered by the Court, this
 Order shall apply to all professionals retained in these chapter 11 cases (the “Retained
 Professionals”) requesting compensation and/or reimbursement of expenses for services rendered
 pursuant to 327, 330, 331 or 1103 of the Bankruptcy Code [Order ¶2].
 1
   The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
 number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
 L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
 Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
 Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
 HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
 Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
 (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
 Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
 (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
 Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
 Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
 Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
 Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
 L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1,
 LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
 (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
 Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
 Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices
 and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.


 2
      All capitalized terms not defined herein shall have the meanings ascribed to them in the Order.


                                                            1
                Case 18-12491-CSS               Doc 1946         Filed 07/29/20         Page 2 of 3




The Order states, in part, that the Fee Examiner shall, “review Applications (and related Fee Detail)
filed by each Applicant in these chapter 11 cases.” [Order ¶ 9(a)]. The Order also states that, “[t]he
Fee Examiner shall ensure that the fees and expenses paid by the Debtors to Retained Professionals
are reasonable, actual, and necessary as required by section 330 of the Bankruptcy Code by
monitoring, reviewing, and, where appropriate, objecting to Applications filed and invoices
submitted by the Retained Professionals. [Order ¶ 4].

The subject of this report3 (the “Final Report”) is the Second Interim Fee Application of Crowe,
LLP [the “Applicant”] for Allowance of Compensation and for Reimbursement of Expenses as
Audit and Tax Advisors to the Debtors for the Period from December 14, 2018 through October
15, 2019 [the “Application Period”]; [Docket No. 1821]. The Applicant is seeking an interim
allowance of $282,216.66 in compensation and $2,028.71 in the reimbursement of expenses.

The requested compensation consists of $100,000.00 relating to tax compliance for 2018 and
$20,000.00 relating to the 2018 audit of a 401K Plan, both on a fixed fee basis; and $162,216.66
for other services based upon the Applicant’s hourly rates, which includes time previously not
billed in Applicant’s First Interim Application for the period December 14, 2018 through July 31,
2019 {Docket No. 1468] previously reported upon by the Fee Examiner [Docket No. 1674].

The process undertaken by the Fee Examiner for this Report was a detailed review of the
Applicant’s monthly time and expense entries for the Application Period relative the services
provided on an hourly basis. This review was to assure the Court that the efforts undertaken by
the Applicant were within the construct of the Order authorizing retention of the Applicant [Docket
No. 1081]. The Fee Examiner’s review included but was not limited to assure compliance to the
applicable standards of section 330 of the Bankruptcy Code, Bankruptcy Rule 2016, Local Rule
2016-2, the Interim Compensation Order [Docket No. 198] and Appendix A to 28 C.F.R. § 586-
United States Trustee’s Guidelines for Reviewing Applications for Compensation and
Reimbursement of Expenses Filed Under U.S.C. § 330.

During the course of the Fee Examiner’s review, the Fee Examiner questioned the Applicant on
specific matters including time billed on an hourly basis instead of inclusion in the flat fee basis
and the time devoted to compliance with the Local Rules and the United States Trustee Guidelines
relative to fee applications. Although the Applicant provided sufficient explanations and
documentation to satisfactorily address the issues raised by the Fee Examiner, the Applicant
voluntarily agreed to reduce its requested compensation by $10,000.00.

Based upon its review, the Fee Examiner recommends the Court’s approval of the Applicant’s
request for an interim allowance of $282,216.66 in compensation and $2,028.71 in the
reimbursement of expenses.


3
  This Final Report is being issued pursuant to the Order (Order ¶ 9(f)), which states in part, “[t]he Final Report shall
be in a format designed to quantify and present factual data relevant to whether the requested fees and expenses of
each Retained Professional meet the applicable standards of section 330 of the Bankruptcy Code and Local Rule
2016-2. The Final Report shall also inform the Court of any proposed consensual resolutions of the fee and expense
reimbursement request for each Retained Professional and the basis for such proposed consensual resolution…”

                                                            2
          Case 18-12491-CSS   Doc 1946   Filed 07/29/20   Page 3 of 3




Dated: July 29, 2020                     M. J. RENICK & ASSOCIATES LLC



                                         /s/M. Jacob Renick
                                         M. Jacob Renick, CPA, CIRA
                                         Principal
                                         51 Seacord Road
                                         New Rochelle, NY 10804
                                         (914) 813-0880
                                         jrenick@mjrenick.com

                                         Fee Examiner




                                    3
